UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 6-30 Date of reporting period: 07-01-2010 – 06-30-2011 Item 1.Proxy Voting Record. Equity Growth 130/30 There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. Disciplined Growth 130/30 There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. DISCIPLINED GROWTH 3M COMPANY Ticker: MMM Security ID: 88579Y101 "Meeting Date: MAY 10, 2011 Meeting Type: Annual " "Record Date: MAR 11, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Report on Political Contributions Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 "Meeting Date: APR 29, 2011 Meeting Type: Annual " "Record Date: MAR 02, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director W. James Farrell For For Management 1.4 Elect Director H. Laurance Fuller For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott III For For Management 1.9 Elect Director Glenn F. Tilton For For Management 1.10 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Pharmaceutical Price Against Against Shareholder Restraint ACCENTURE PLC Ticker: CSA Security ID: G1151C101 "Meeting Date: FEB 03, 2011 Meeting Type: Annual " "Record Date: DEC 13, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Charles H. Giancarlo as a For For Management Director 3 Reelect Dennis F. Hightower as a For For Management Director 4 Reelect Blythe J. McGarvie as a For For Management Director 5 Reelect Mark Moody-Stuart as a Director For For Management 6 Reelect Pierre Nanterme as a Director For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 10 Authorize the Holding of the 2or For Management at a Location Outside Ireland 11 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 12 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ALCOA INC. Ticker: AA Security ID: 013817101 "Meeting Date: MAY 06, 2011 Meeting Type: Annual " "Record Date: FEB 11, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Klaus Kleinfeld For For Management 1.2 Elect Director James W. Owens For For Management 1.3 Elect Director Ratan N. Tata For For Management 2 Ratify Auditor For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Approve Executive Incentive Bonus Plan For For Management 6 Reduce Supermajority Vote Requirement For For Management Relating to Fair Price Protection 7 Reduce Supermajority Vote Requirement For For Management Relating to Director Elections 8 Reduce Supermajority Vote Requirement For For Management Relating to the Removal of Directors 9 Provide Right to Act by Written Consent Against For Shareholder 10 Declassify the Board of Directors Against For Shareholder ALCON INC. Ticker: ACL Security ID: H01301102 "Meeting Date: AUG 16, 2010 Meeting Type: Special " Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Enrico Vanni as Director For Against Management 1b Elect Norman Walker as Director For Against Management 1c Elect Paul Choffat as Director For Against Management 1d Elect Urs Baerlocher as Director For Against Management 1e Elect Jacques Seydoux as Director For Against Management "ALLERGAN, INC. " Ticker: AGN Security ID: 018490102 "Meeting Date: MAY 03, 2011 Meeting Type: Annual " "Record Date: MAR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Deborah Dunsire For For Management 2 Elect Director Trevor M. Jones For For Management "3 Elect Director Louis J. Lavigne, Jr. For For Management " 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 7 Approve Executive Incentive Bonus Plan For Against Management 8 Approve Omnibus Stock Plan For Against Management 9 Declassify the Board of Directors For For Management "AMAZON.COM, INC. " Ticker: AMZN Security ID: 023135106 "Meeting Date: JUN 07, 2011 Meeting Type: Annual " "Record Date: APR 11, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Jonathan J. Rubinstein For For Management 7 Elect Director Thomas O. Ryder For For Management 8 Elect Director Patricia Q. Stonesifer For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 12 Amend Bylaws Call Special Meetings Against For Shareholder 13 Report on Climate Change Against Against Shareholder "AMERICAN CAPITAL, LTD. " Ticker: ACAS Security ID: 02503Y103 "Meeting Date: SEP 15, 2010 Meeting Type: Annual " "Record Date: JUL 22, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary C. Baskin For For Management 2 Elect Director Neil M. Hahl For For Management 3 Elect Director Philip R. Harper For For Management 4 Elect Director John A. Koskinen For For Management 5 Elect Director Stan Lundine For For Management 6 Elect Director Kenneth D. Peterson For For Management 7 Elect Director Alvin N. Puryear For For Management 8 Elect Director Malon Wilkus For For Management 9 Approve Non-Employee Director Stock For Against Management Option Plan 10 Approve Conversion of Securities For Against Management 11 Ratify Auditors For For Management AMERICREDIT CORP. Ticker: ACF Security ID: 03060R101 "Meeting Date: SEP 29, 2010 Meeting Type: Special " "Record Date: AUG 30, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management "ANALOG DEVICES, INC. " Ticker: ADI Security ID: 032654105 "Meeting Date: MAR 08, 2011 Meeting Type: Annual " "Record Date: JAN 14, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ray Stata For For Management 2 Elect Director Jerald G. Fishman For For Management 3 Elect Director James A. Champy For For Management 4 Elect Director John L. Doyle For For Management 5 Elect Director John C. Hodgson For For Management 6 Elect Director Yves-Andre Istel For For Management 7 Elect Director Neil Novich For For Management 8 Elect Director F. Grant Saviers For For Management 9 Elect Director Paul J. Severino For For Management 10 Elect Director Kenton J. Sicchitano For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 13 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 "Meeting Date: FEB 23, 2011 Meeting Type: Annual " "Record Date: DEC 27, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management "1.3 Elect Director Albert A. Gore, Jr. For For Management " 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Succession Planning Against Against Shareholder 6 Require a Majority Vote for the Against Against Shareholder Election of Directors "ARUBA NETWORKS, INC. " Ticker: ARUN Security ID: 043176106 "Meeting Date: DEC 10, 2010 Meeting Type: Annual " "Record Date: OCT 14, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic P. Orr For For Management 1.2 Elect Director Keerti G. Melkote For For Management 1.3 Elect Director Bernard Guidon For For Management 1.4 Elect Director Emmanuel Hernandez For For Management 1.5 Elect Director Michael R. Kourey For For Management 1.6 Elect Director Douglas Leone For For Management 1.7 Elect Director Willem P. Roelandts For For Management 1.8 Elect Director Daniel Warmenhoven For For Management 2 Ratify Auditors For For Management "ATLAS AIR WORLDWIDE HOLDINGS, INC. " Ticker: AAWW Security ID: 049164205 "Meeting Date: JUN 16, 2011 Meeting Type: Annual " "Record Date: APR 18, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Agnew For For Management 1.2 Elect Director Timothy J. Bernlohr For For Management 1.3 Elect Director Eugene I. Davis For For Management 1.4 Elect Director William J. Flynn For For Management 1.5 Elect Director James S. Gilmore III For For Management 1.6 Elect Director Carol B. Hallett For For Management 1.7 Elect Director Frederick McCorkle For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For Against Management ATMEL CORPORATION Ticker: ATML Security ID: 049513104 "Meeting Date: MAY 18, 2011 Meeting Type: Annual " "Record Date: MAR 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven Laub For For Management 2 Elect Director Tsung-Ching Wu For For Management 3 Elect Director David Sugishita For For Management 4 Elect Director Papken Der Torossian For For Management 5 Elect Director Jack L. Saltich For For Management 6 Elect Director Charles Carinalli For For Management 7 Elect Director Edward Ross For For Management 8 Amend Omnibus Stock Plan For Against Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Advisory Vote on Say on Pay Frequency Three Three Years Management Years BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 "Meeting Date: MAY 03, 2011 Meeting Type: Annual " "Record Date: MAR 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wayne T. Hockmeyer For For Management "2 Elect Director Robert L. Parkinson, Jr. For For Management " 3 Elect Director Thomas T. Stallkamp For For Management 4 Elect Director Albert P.L. Stroucken For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 8 Approve Qualified Employee Stock For For Management Purchase Plan 9 Approve Omnibus Stock Plan For Against Management 10 Amend Certificate of Incorporation to For For Management Declassify the Board and Reduce Supermajority Voting Requirement "BECTON, DICKINSON AND COMPANY " Ticker: BDX Security ID: 075887109 "Meeting Date: FEB 01, 2011 Meeting Type: Annual " "Record Date: DEC 10, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management "1.2 Elect Director Henry P. Becton, Jr. For For Management " 1.3 Elect Director Edward F. Degraan For For Management 1.4 Elect Director C.M. Fraser-Liggett For For Management 1.5 Elect Director Christopher Jones For For Management 1.6 Elect Director Marshall O. Larsen For For Management 1.7 Elect Director Edward J. Ludwig For For Management 1.8 Elect Director Adel A.F. Mahmoud For For Management 1.9 Elect Director Gary A. Mecklenburg For For Management 1.10 Elect Director Cathy E. Minehan For Withhold Management 1.11 Elect Director James F. Orr For For Management "1.12 Elect Director Willard J. Overlock, Jr For For Management " 1.13 Elect Director Bertram L. Scott For For Management 1.14 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None Three Years Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder BED BATH & BEYOND INC. Ticker: BBBY Security ID: 075896100 "Meeting Date: JUN 23, 2011 Meeting Type: Annual " "Record Date: MAY 06, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Warren Eisenberg For For Management 2 Elect Director Leonard Feinstein For For Management 3 Elect Director Steven H. Temares For For Management 4 Elect Director Dean S. Adler For For Management 5 Elect Director Stanley F. Barshay For For Management 6 Elect Director Klaus Eppler For For Management 7 Elect Director Patrick R. Gaston For For Management 8 Elect Director Jordan Heller For For Management 9 Elect Director Victoria A. Morrison For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 "Meeting Date: JUN 02, 2011 Meeting Type: Annual " "Record Date: APR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Caroline D. Dorsa For For Management 2 Elect Director Stelios Papadopoulos For For Management 3 Elect Director George A. Scangos For For Management 4 Elect Director Lynn Schenk For For Management 5 Elect Director Alexander J. Denner For For Management 6 Elect Director Nancy L. Leaming For For Management 7 Elect Director Richard C. Mulligan For For Management 8 Elect Director Robert W. Pangia For For Management 9 Elect Director Brian S. Posner For For Management 10 Elect Director Eric K. Rowinsky For For Management 11 Elect Director Stephen A. Sherwin For For Management 12 Elect Director William D. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Declassify the Board of Directors For For Management "CADENCE DESIGN SYSTEMS, INC. " Ticker: CDNS Security ID: 127387108 "Meeting Date: MAY 10, 2011 Meeting Type: Annual " "Record Date: MAR 15, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan L. Bostrom For For Management 2 Elect Director Donald L. Lucas For For Management 3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 4 Elect Director George M. Scalise For For Management 5 Elect Director John B. Shoven For For Management 6 Elect Director Roger S. Siboni For For Management 7 Elect Director John A.C. Swainson For For Management 8 Elect Director Lip-Bu Tan For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Amend Executive Incentive Bonus Plan For For Management 11 Amend Omnibus Stock Plan For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Ratify Auditors For For Management "CARDINAL HEALTH, INC. " Ticker: CAH Security ID: 14149Y108 "Meeting Date: NOV 03, 2010 Meeting Type: Annual " "Record Date: SEP 07, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Colleen F. Arnold For For Management 2 Elect Director George S. Barrett For For Management 3 Elect Director Glenn A. Britt For For Management 4 Elect Director Carrie S. Cox For For Management 5 Elect Director Calvin Darden For For Management 6 Elect Director Bruce L. Downey For For Management 7 Elect Director John F. Finn For For Management 8 Elect Director Gregory B. Kenny For For Management 9 Elect Director James J. Mongan For For Management 10 Elect Director Richard C. Notebaert For For Management 11 Elect Director David W. Raisbeck For For Management 12 Elect Director Jean G. Spaulding For For Management 13 Ratify Auditors For For Management 14 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 15 Performance-Based Equity Awards Against For Shareholder 16 Require Independent Board Chairman Against Against Shareholder 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CATERPILLAR INC. Ticker: CAT Security ID: 149123101 "Meeting Date: JUN 08, 2011 Meeting Type: Annual " "Record Date: APR 11, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Eugene V. Fife For For Management 1.4 Elect Director Juan Gallardo For For Management 1.5 Elect Director David R. Goode For For Management "1.6 Elect Director Jesse J. Greene, Jr. For For Management " 1.7 Elect Director Peter A. Magowan For For Management 1.8 Elect Director Dennis A. Muilenburg For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director William A. Osborn For For Management 1.11 Elect Director Charles D. Powell For For Management "1.12 Elect Director Edward B. Rust, Jr. For For Management " 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Joshua I. Smith For For Management 1.15 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Report on Political Contributions Against Against Shareholder 7 Stock Retention/Holding Period Against For Shareholder 8 Require a Majority Vote for the Against Against Shareholder Election of Directors 9 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 10 Require Independent Board Chairman Against Against Shareholder 11 Review and Assess Human Rights Policies Against For Shareholder 12 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives "CF INDUSTRIES HOLDINGS, INC. " Ticker: CF Security ID: 125269100 "Meeting Date: MAY 11, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Wilson For For Management 1.2 Elect Director Wallace W. Creek For For Management 1.3 Elect Director William Davisson For For Management 1.4 Elect Director Robert G. Kuhbach For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management 5 Declassify the Board of Directors Against For Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 "Meeting Date: MAY 25, 2011 Meeting Type: Annual " "Record Date: APR 01, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L.F. Deily For For Management 2 Elect Director R.E. Denham For For Management 3 Elect Director R.J. Eaton For For Management 4 Elect Director C. Hagel For For Management 5 Elect Director E. Hernandez For For Management 6 Elect Director G.L. Kirkland For For Management 7 Elect Director D.B. Rice For For Management 8 Elect Director K.W. Sharer For For Management 9 Elect Director C.R. Shoemate For For Management 10 Elect Director J.G. Stumpf For For Management 11 Elect Director R.D. Sugar For For Management 12 Elect Director C. Ware For For Management 13 Elect Director J.S. Watson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Request Director Nominee with Against For Shareholder Environmental Qualifications 18 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 19 Include Sustainability as a Performance Against Against Shareholder Measure for Senior Executive Compensation 20 Adopt Guidelines for Country Selection Against For Shareholder 21 Report on Financial Risks of Climate Against Against Shareholder Change 22 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 23 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures "CHIPOTLE MEXICAN GRILL, INC. " Ticker: CMG Security ID: 169656105 "Meeting Date: MAY 25, 2011 Meeting Type: Annual " "Record Date: MAR 30, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Charlesworth For For Management 1.2 Elect Director Montgomery F. Moran For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 6 Ratify Auditors For For Management "CISCO SYSTEMS, INC. " Ticker: CSCO Security ID: 17275R102 "Meeting Date: NOV 18, 2010 Meeting Type: Annual " "Record Date: SEP 20, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. Mcgeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability 17 Report on Internet Fragmentation Against For Shareholder 18 Adopt Policy Prohibiting Sale of Against Against Shareholder Products in China if they Contribute to Human Rights Abuses "CITRIX SYSTEMS, INC. " Ticker: CTXS Security ID: 177376100 "Meeting Date: MAY 26, 2011 Meeting Type: Annual " "Record Date: APR 01, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Murray J. Demo For For Management 2 Elect Director Asiff S. Hirji For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management "COACH, INC. " Ticker: COH Security ID: 189754104 "Meeting Date: NOV 03, 2010 Meeting Type: Annual " "Record Date: SEP 07, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Adopt Policy on Ending Use of Animal Against Against Shareholder Fur in Products COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: 191219104 "Meeting Date: OCT 01, 2010 Meeting Type: Special " "Record Date: AUG 24, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management "COCA-COLA ENTERPRISES, INC. " Ticker: CCE Security ID: 19122T109 "Meeting Date: APR 26, 2011 Meeting Type: Annual " "Record Date: FEB 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram II For For Management 1.6 Elect Director Donna A. James For For Management 1.7 Elect Director Thomas H. Johnson For For Management 1.8 Elect Director Suzanne B. Labarge For For Management 1.9 Elect Director Veronique Morali For For Management 1.10 Elect Director Garry Watts For For Management 1.11 Elect Director Curtis R. Welling For For Management 1.12 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote "CONAGRA FOODS, INC. " Ticker: CAG Security ID: 205887102 "Meeting Date: SEP 24, 2010 Meeting Type: Annual " "Record Date: AUG 02, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 "Meeting Date: MAY 11, 2011 Meeting Type: Annual " "Record Date: MAR 14, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management "3 Elect Director James E. Copeland, Jr. For For Management " 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Harold W. McGraw III For For Management 7 Elect Director James J. Mulva For For Management 8 Elect Director Robert A. Niblock For For Management 9 Elect Director Harald J. Norvik For For Management 10 Elect Director William K. Reilly For For Management 11 Elect Director Victoria J. Tschinkel For For Management 12 Elect Director Kathryn C. Turner For For Management "13 Elect Director William E. Wade, Jr. For For Management " 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency None One Year Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 19 Report on Political Contributions Against Against Shareholder 20 Report on Lobbying Expenses Against Against Shareholder 21 Report on Accident Risk Reduction Against Against Shareholder Efforts 22 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 23 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 24 Report on Financial Risks of Climate Against Against Shareholder Change 25 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada CORE LABORATORIES NV Ticker: CEI Security ID: N22717107 "Meeting Date: MAY 19, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Demshur For For Management 1.2 Elect Director Rene R. Joyce For For Management 1.3 Elect Director Michael C. Kearney For For Management 1.4 Elect Director Jan Willem Sodderland For Withhold Management 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Cancellation of Repurchased For For Management Shares 4 Authorize Repurchase of Up to 25.6 For For Management Percent of Issued Share Capital 5 Grant Board Authority to Issue Ordinary For For Management and Preference Shares Up To 20 Percent of Issued Capital 6 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 5 7 Ratify PricewaterhouseCoopers as For For Management Auditors 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency Three Three Years Management Years "CORN PRODUCTS INTERNATIONAL, INC. " Ticker: CPO Security ID: 219023108 "Meeting Date: MAY 18, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Almeida For For Management 1.2 Elect Director Gregory B. Kenny For For Management 1.3 Elect Director James M. Ringler For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management COVIDIEN PUBLIC LIMITED COMPANY Ticker: COV Security ID: G2554F105 "Meeting Date: MAR 15, 2011 Meeting Type: Annual " "Record Date: JAN 12, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Craig Arnold For For Management 2 Elect Director Robert H. Brust For For Management "3 Elect Director John M. Connors, Jr. For For Management " 4 Elect Director Christopher J. Coughlin For For Management 5 Elect Director Timothy M. Donahue For For Management 6 Elect Director Kathy J. Herbert For For Management 7 Elect Director Randall J. Hogan III For For Management 8 Elect Director Richard J. Meelia For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Tadataka Yamada For For Management 11 Elect Director Joseph A. Zaccagnino For For Management 12 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 13 Approve Reverse Stock Split Immediately For For Management Followed by a Forward Stock Split 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency Three One Year Management Years CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 "Meeting Date: MAY 13, 2011 Meeting Type: Annual " "Record Date: MAR 16, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T.J. Rodgers For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Eric A. Benhamou For For Management 1.4 Elect Director Lloyd Carney For For Management 1.5 Elect Director James R. Long For For Management 1.6 Elect Director J. Daniel McCranie For For Management 1.7 Elect Director J. Donald Sherman For For Management 1.8 Elect Director Wilbert Van Den Hoek For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management DEERE & COMPANY Ticker: DE Security ID: 244199105 "Meeting Date: FEB 23, 2011 Meeting Type: Annual " "Record Date: DEC 31, 2010 " # Proposal Mgt Rec Vote Cast Sponsor "1 Elect Director Charles O. Holliday, Jr. For For Management " 2 Elect Director Dipak C. Jain For For Management 3 Elect Director Joachim Milberg For For Management 4 Elect Director Richard B. Myers For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Ratify Auditors For For Management DIRECTV Ticker: DTV Security ID: 25490A101 "Meeting Date: APR 28, 2011 Meeting Type: Annual " "Record Date: MAR 14, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Dillon For For Management "1.2 Elect Director Samuel A. DiPiazza, Jr. For For Management " 1.3 Elect Director Lorrie M. Norrington For For Management 2 Ratify Auditors For For Management "3 Reduce Authorized Class B Shares, For For Management " Eliminate Class C Common Stock and Deletion of Rights to Call Special Meetings to Certain Stockholders 4 Declassify the Board of Directors For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Provide Right to Call Special Meeting For For Management 7 Adopt the Jurisdiction of Incorporation For Against Management as the Exclusive Forum for Certain Disputes 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 "Meeting Date: MAY 04, 2011 Meeting Type: Annual " "Record Date: MAR 14, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack C. Bingleman For For Management 1.2 Elect Director Louis P. Gignac For For Management 1.3 Elect Director Brian M. Levitt For For Management 1.4 Elect Director Harold H. MacKay For For Management 1.5 Elect Director David G. Maffucci For For Management 1.6 Elect Director W. Henson Moore For For Management 1.7 Elect Director Michael R. Onustock For For Management 1.8 Elect Director Robert J. Steacy For For Management 1.9 Elect Director Pamela B. Strobel For For Management 1.10 Elect Director Richard Tan For For Management 1.11 Elect Director Denis Turcotte For For Management 1.12 Elect Director John D. Williams For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management "DR PEPPER SNAPPLE GROUP, INC. " Ticker: DPS Security ID: 26138E109 "Meeting Date: MAY 19, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joyce M. Roche For For Management 2 Elect Director Wayne R. Sanders For For Management 3 Elect Director Jack L. Stahl For For Management 4 Elect Director Larry D. Young For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management EATON CORPORATION Ticker: ETN Security ID: 278058102 "Meeting Date: APR 27, 2011 Meeting Type: Annual " "Record Date: FEB 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George S. Barrett For For Management 2 Elect Director Todd M. Bluedorn For For Management 3 Elect Director Ned C. Lautenbach For For Management 4 Elect Director Gregory R. Page For For Management 5 Declassify the Board of Directors For For Management 6 Eliminate Cumulative Voting For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 "Meeting Date: APR 18, 2011 Meeting Type: Annual " "Record Date: FEB 15, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director M.L. Eskew For For Management 2 Elect Director A.G. Gilman For For Management 3 Elect Director K.N. Horn For For Management 4 Elect Director J.C. Lechleiter For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Declassify the Board of Directors For For Management 9 Reduce Supermajority Vote Requirement For For Management 10 Approve Executive Incentive Bonus Plan For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 "Meeting Date: MAY 04, 2011 Meeting Type: Annual " "Record Date: MAR 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Provide Right to Call Special Meeting For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 "Meeting Date: FEB 01, 2011 Meeting Type: Annual " "Record Date: NOV 23, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D.N. Farr For For Management 1.2 Elect Director H. Green For For Management 1.3 Elect Director C.A. Peters For For Management 1.4 Elect Director J.W. Prueher For For Management 1.5 Elect Director R.L. Ridgway For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Stock Option Plan For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 7 Report on Sustainability Against Against Shareholder "EXPRESS SCRIPTS, INC. " Ticker: ESRX Security ID: 302182100 "Meeting Date: MAY 04, 2011 Meeting Type: Annual " "Record Date: MAR 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary G. Benanav For For Management 1.2 Elect Director Maura C. Breen For For Management 1.3 Elect Director Nicholas J. LaHowchic For For Management 1.4 Elect Director Thomas P. Mac Mahon For For Management 1.5 Elect Director Frank Mergenthaler For For Management 1.6 Elect Director Woodrow A. Myers Jr. For For Management "1.7 Elect Director John O. Parker, Jr. For For Management " 1.8 Elect Director George Paz For For Management 1.9 Elect Director Samuel K. Skinner For For Management 1.10 Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 6 Approve Omnibus Stock Plan For Against Management 7 Report on Political Contributions Against Against Shareholder "EXPRESS, INC. " Ticker: EXPR Security ID: 30219E103 "Meeting Date: JUN 03, 2011 Meeting Type: Annual " "Record Date: APR 18, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Dominik For For Management 1.2 Elect Director Sam K. Duncan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 "Meeting Date: MAY 25, 2011 Meeting Type: Annual " "Record Date: APR 06, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management "1.11 Elect Director E.E. Whitacre, Jr. For For Management " 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Require Independent Board Chairman Against For Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Adopt Policy on Human Right to Water Against Against Shareholder 9 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations "F5 NETWORKS, INC. " Ticker: FFIV Security ID: 315616102 "Meeting Date: MAR 14, 2011 Meeting Type: Annual " "Record Date: JAN 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John Chapple For For Management 2 Elect Director A. Gary Ames For For Management 3 Elect Director Scott Thompson For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years FACTSET RESEARCH SYSTEMS INC. Ticker: FDS Security ID: 303075105 "Meeting Date: DEC 14, 2010 Meeting Type: Annual " "Record Date: OCT 18, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph E. Laird For For Management 1.2 Elect Director James J. McGonigle For For Management 1.3 Elect Director Charles J. Snyder For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management "FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC. " Ticker: FCS Security ID: 303726103 "Meeting Date: MAY 05, 2011 Meeting Type: Annual " "Record Date: MAR 11, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles P. Carinalli For For Management 2 Elect Director Randy W. Carson For For Management 3 Elect Director Anthony Lear For For Management 4 Elect Director Thomas L. Magnanti For For Management 5 Elect Director Kevin J. McGarity For For Management 6 Elect Director Bryan R. Roub For For Management 7 Elect Director Ronald W. Shelly For For Management 8 Elect Director Mark S. Thompson For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management FORD MOTOR COMPANY Ticker: F Security ID: 345370860 "Meeting Date: MAY 12, 2011 Meeting Type: Annual " "Record Date: MAR 16, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen G. Butler For For Management 2 Elect Director Kimberly A. Casiano For For Management "3 Elect Director Anthony F. Earley, Jr. For For Management " 4 Elect Director Edsel B. Ford II For For Management "5 Elect Director William Clay Ford, Jr. For For Management " 6 Elect Director Richard A. Gephardt For For Management "7 Elect Director James H. Hance, Jr. For For Management " "8 Elect Director Irvine O. Hockaday, Jr. For For Management " 9 Elect Director Richard A. Manoogian For For Management 10 Elect Director Ellen R. Marram For For Management 11 Elect Director Alan Mulally For For Management 12 Elect Director Homer A. Neal For For Management 13 Elect Director Gerald L. Shaheen For For Management 14 Elect Director John L. Thornton For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management 18 Publish Political Contributions Against Against Shareholder 19 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings "FORTINET, INC. " Ticker: FTNT Security ID: 34959E109 "Meeting Date: JUN 23, 2011 Meeting Type: Annual " "Record Date: APR 26, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Walecka For For Management 1.2 Elect Director Michael Xie For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 "Meeting Date: JUN 15, 2011 Meeting Type: Annual " "Record Date: APR 19, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management "1.2 Elect Director Robert J. Allison, Jr. For For Management " 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management "1.5 Elect Director H. Devon Graham, Jr. For For Management " 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management "1.11 Elect Director B.M. Rankin, Jr. For For Management " 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management 5 Request Director Nominee with Against Against Shareholder Environmental Qualifications GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 "Meeting Date: MAY 04, 2011 Meeting Type: Annual " "Record Date: MAR 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary T. Barra For For Management 2 Elect Director Nicholas D. Chabraja For For Management 3 Elect Director James S. Crown For For Management 4 Elect Director William P. Fricks For For Management 5 Elect Director Jay L. Johnson For For Management 6 Elect Director George A. Joulwan For For Management 7 Elect Director Paul G. Kaminski For For Management 8 Elect Director John M. Keane For For Management 9 Elect Director Lester L. Lyles For For Management 10 Elect Director William A. Osborn For For Management 11 Elect Director Robert Walmsley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 15 Review and Assess Human Rights Policies Against For Shareholder 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 "Meeting Date: APR 27, 2011 Meeting Type: Annual " "Record Date: FEB 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management "2 Elect Director James I. Cash, Jr. For For Management " 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 19 Advisory Vote on Say on Pay Frequency One Year One Year Management 20 Provide for Cumulative Voting Against For Shareholder 21 Performance-Based Equity Awards Against For Shareholder 22 Withdraw Stock Options Granted to Against Against Shareholder Executive Officers 23 Report on Climate Change Business Risk Against Against Shareholder 24 Report on Animal Testing and Plans for Against Against Shareholder Reduction "GLOBAL PAYMENTS, INC. " Ticker: GPN Security ID: 37940X102 "Meeting Date: SEP 30, 2010 Meeting Type: Annual " "Record Date: AUG 06, 2010 " # Proposal Mgt Rec Vote Cast Sponsor "1.1 Elect Director Edwin H. Burba, Jr. For For Management " 1.2 Elect Director Raymond L. Killian For For Management 1.3 Elect Director Ruth Ann Marshall For For Management 2 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 "Meeting Date: JUN 02, 2011 Meeting Type: Annual " "Record Date: APR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 6 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability 7 Reduce Supermajority Vote Requirement Against Against Shareholder 8 Report on Code of Conduct Compliance Against Against Shareholder HECLA MINING COMPANY Ticker: HL Security ID: 422704106 "Meeting Date: MAY 03, 2011 Meeting Type: Annual " "Record Date: MAR 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor "1 Elect Director Phillips S. Baker, Jr. For For Management " 2 Elect Director Dr. Anthony P. Taylor For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Ratify Auditors For For Management 6 Other Business For Against Management HERBALIFE LTD. Ticker: HLF Security ID: G4412G101 "Meeting Date: APR 28, 2011 Meeting Type: Annual " "Record Date: FEB 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael O. Johnson For For Management 1.2 Elect Director John Tartol For For Management 1.3 Elect Director Carole Black For For Management 1.4 Elect Director Michael J. Levitt For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve 2:1 Stock Split For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management 7 Amend Executive Incentive Bonus Plan For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 "Meeting Date: MAR 23, 2011 Meeting Type: Annual " "Record Date: JAN 24, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director M. L. Andreessen For For Management 2 Elect Director L. Apotheker For For Management "3 Elect Director L.T. Babbio, Jr. For For Management " 4 Elect Director S.M. Baldauf For For Management 5 Elect Director S. Banerji For For Management 6 Elect Director R.L. Gupta For For Management 7 Elect Director J.H. Hammergren For For Management 8 Elect Director R.J. Lane For For Management 9 Elect Director G.M. Reiner For For Management 10 Elect Director P.F. Russo For For Management 11 Elect Director D. Senequier For For Management 12 Elect Director G.K. Thompson For For Management 13 Elect Director M.C. Whitman For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Approve Qualified Employee Stock For For Management Purchase Plan 18 Amend Executive Incentive Bonus Plan For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 "Meeting Date: APR 25, 2011 Meeting Type: Annual " "Record Date: FEB 25, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Judd Gregg For For Management 8 Elect Director Clive R. Hollick For For Management 9 Elect Director George Paz For For Management 10 Elect Director Bradley T. Sheares For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Executive Incentive Bonus Plan For Against Management 16 Provide Right to Act by Written Consent Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings HUMANA INC. Ticker: HUM Security ID: 444859102 "Meeting Date: APR 21, 2011 Meeting Type: Annual " "Record Date: FEB 25, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank A. D'Amelio For For Management 2 Elect Director W. Roy Dunbar For For Management 3 Elect Director Kurt J. Hilzinger For For Management "4 Elect Director David A. Jones, Jr. For For Management " 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management "IDEXX LABORATORIES, INC. " Ticker: IDXX Security ID: 45168D104 "Meeting Date: MAY 04, 2011 Meeting Type: Annual " "Record Date: MAR 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Craig For For Management 1.2 Elect Director Rebecca M. Henderson For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management "ILLUMINA, INC. " Ticker: ILMN Security ID: 452327109 "Meeting Date: MAY 10, 2011 Meeting Type: Annual " "Record Date: MAR 14, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel M. Bradbury For For Management 1.2 Elect Director Roy A. Whitfield For For Management 1.3 Elect Director Gerald Moller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 "Meeting Date: MAY 19, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency None One Year Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 "Meeting Date: APR 26, 2011 Meeting Type: Annual " "Record Date: FEB 25, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director W. R. Brody For For Management 3 Elect Director K. I. Chenault For For Management 4 Elect Director M. L. Eskew For For Management 5 Elect Director S. A. Jackson For For Management 6 Elect Director A. N. Liveris For For Management "7 Elect Director W. J. McNerney, Jr. For For Management " 8 Elect Director J. W. Owens For For Management 9 Elect Director S. J. Palmisano For For Management 10 Elect Director J. E. Spero For For Management 11 Elect Director S. Taurel For For Management 12 Elect Director L. H. Zambrano For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Report on Lobbying Expenses Against Against Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 "Meeting Date: JAN 19, 2011 Meeting Type: Annual " "Record Date: NOV 22, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Batchelder For For Management 2 Elect Director Christopher W. Brody For For Management 3 Elect Director William V. Campbell For For Management 4 Elect Director Scott D. Cook For For Management 5 Elect Director Diane B. Greene For For Management 6 Elect Director Michael R. Hallman For For Management 7 Elect Director Edward A. Kangas For For Management 8 Elect Director Suzanne Nora Johnson For For Management 9 Elect Director Dennis D. Powell For For Management 10 Elect Director Brad D. Smith For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation "INTUITIVE SURGICAL, INC. " Ticker: ISRG Security ID: 46120E602 "Meeting Date: APR 21, 2011 Meeting Type: Annual " "Record Date: FEB 22, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Floyd D. Loop For For Management 2 Elect Director George Stalk Jr. For For Management 3 Elect Director Craig H. Barratt For For Management 4 Amend Stock Option Plan For Against Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 7 Ratify Auditors For For Management IPG PHOTONICS CORPORATION Ticker: IPGP Security ID: 44980X109 "Meeting Date: MAY 31, 2011 Meeting Type: Annual " "Record Date: APR 13, 2011 " # Proposal Mgt Rec Vote Cast Sponsor "1.1 Elect Director Valentin P. Gapontsev, For For Management " Ph.D. "1.2 Elect Director Eugene Scherbakov, Ph.D. For For Management " 1.3 Elect Director Igor Samartsev For For Management 1.4 Elect Director Robert A. Blair For For Management 1.5 Elect Director Michael C. Child For For Management 1.6 Elect Director Michael R. Kampfe For For Management 1.7 Elect Director Henry E. Gauthier For For Management 1.8 Elect Director William S. Hurley For For Management "1.9 Elect Director William F. Krupke, Ph.D. For For Management " 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years ITT CORPORATION Ticker: ITT Security ID: 450911102 "Meeting Date: MAY 10, 2011 Meeting Type: Annual " "Record Date: MAR 16, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Loranger For For Management 1.2 Elect Director Curtis J. Crawford For For Management 1.3 Elect Director Christina A. Gold For For Management 1.4 Elect Director Ralph F. Hake For For Management 1.5 Elect Director John J. Hamre For For Management 1.6 Elect Director Paul J. Kern For For Management 1.7 Elect Director Frank T. MacInnis For For Management 1.8 Elect Director Surya N. Mohapatra For For Management 1.9 Elect Director Linda S. Sanford For For Management 1.10 Elect Director Markos I. Tambakeras For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Provide Right to Call Special Meeting For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Amend Human Rights Policies Against Against Shareholder "ITT EDUCATIONAL SERVICES, INC. " Ticker: ESI Security ID: 45068B109 "Meeting Date: MAY 03, 2011 Meeting Type: Annual " "Record Date: MAR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Dean For For Management "2 Elect Director James D. Fowler, Jr. For For Management " 3 Elect Director Vin Weber For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three Three Years Management Years "LIMITED BRANDS, INC. " Ticker: LTD Security ID: 532716107 "Meeting Date: MAY 26, 2011 Meeting Type: Annual " "Record Date: MAR 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donna A. James For For Management 2 Elect Director Jeffrey H. Miro For For Management 3 Elect Director Raymond Zimmerman For For Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Approve Executive Incentive Bonus Plan For For Management 7 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Reduce Supermajority Vote Requirement Against For Shareholder "LOWE'S COMPANIES, INC. " Ticker: LOW Security ID: 548661107 "Meeting Date: MAY 27, 2011 Meeting Type: Annual " "Record Date: MAR 25, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Dawn E. Hudson For For Management 1.6 Elect Director Robert L. Johnson For For Management 1.7 Elect Director Marshall O. Larsen For For Management 1.8 Elect Director Richard K. Lochridge For For Management 1.9 Elect Director Robert A. Niblock For For Management 1.10 Elect Director Stephen F. Page For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 7 Include Sustainability as a Performance Against Against Shareholder Measure for Senior Executive Compensation 8 Report on Political Contributions Against Against Shareholder LSI CORPORATION Ticker: LSI Security ID: 502161102 "Meeting Date: MAY 11, 2011 Meeting Type: Annual " "Record Date: MAR 14, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles A. Haggerty For For Management 2 Elect Director Richard S. Hill For For Management 3 Elect Director John H.f. Miner For For Management 4 Elect Director Arun Netravali For For Management 5 Elect Director Charles C. Pope For For Management 6 Elect Director Gregorio Reyes For For Management 7 Elect Director Michael G. Strachan For For Management 8 Elect Director Abhijit Y. Talwalkar For For Management 9 Elect Director Susan M. Whitney For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management LULULEMON ATHLETICA INC. Ticker: LULU Security ID: 550021109 "Meeting Date: JUN 08, 2011 Meeting Type: Annual " "Record Date: APR 19, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Casey For For Management 1.2 Elect Director RoAnn Costin For For Management 1.3 Elect Director R. Brad Martin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Amend Omnibus Stock Plan For Against Management 6 Approve Executive Incentive Bonus Plan For For Management 7 Approve Stock Split For For Management MAGNA INTERNATIONAL INC. Ticker: MG Security ID: 559222401 "Meeting Date: MAY 04, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Stronach For For Management 1.2 Elect Director J. Trevor Eyton For For Management 1.3 Elect Director Michael D. Harris For Withhold Management 1.4 Elect Director Lady Barbara Judge For For Management 1.5 Elect Director Louis E. Lataif For Withhold Management 1.6 Elect Director Kurt J. Lauk For For Management 1.7 Elect Director Donald Resnick For Withhold Management 1.8 Elect Director Donald J. Walker For For Management 1.9 Elect Director Lawrence D. Worrall For For Management 1.10 Elect Director William Young For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration MARVELL TECHNOLOGY GROUP LTD Ticker: MRVL Security ID: G5876H105 "Meeting Date: JUL 08, 2010 Meeting Type: Annual " "Record Date: MAY 20, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Ta-lin Hsu as Director For For Management 1b Elect John G. Kassakian as Director For For Management 2 Declassify the Board of Directors For For Management 3 Adopt Simple Majority Vote for Election For For Management of Directors 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 "Meeting Date: MAY 19, 2011 Meeting Type: Annual " "Record Date: MAR 22, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director Richard H. Lenny For For Management 3 Elect Director Cary D. McMillan For For Management 4 Elect Director Sheila A. Penrose For For Management 5 Elect Director James A. Skinner For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Reduce Supermajority Vote Requirement For For Management for Transactions With Interested Shareholders 10 Reduce Supermajority Vote Requirement For For Management Relating to the Board of Directors 11 Reduce Supermajority Vote Requirement For For Management for Shareholder Action 12 Declassify the Board of Directors Against For Shareholder 13 Require Suppliers to Adopt CAK Against Against Shareholder 14 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food 15 Report on Beverage Container Against Against Shareholder Environmental Strategy "MEDCO HEALTH SOLUTIONS, INC. " Ticker: MHS Security ID: 58405U102 "Meeting Date: MAY 24, 2011 Meeting Type: Annual " "Record Date: MAR 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor "1 Elect Director Howard W. Barker, Jr. For For Management " 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management "7 Elect Director David B. Snow, Jr. For For Management " 8 Elect Director David D. Stevens For For Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Reduce Supermajority Vote Requirement For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Stock Retention/Holding Period Against For Shareholder "MEDTRONIC, INC. " Ticker: MDT Security ID: 585055106 "Meeting Date: AUG 25, 2010 Meeting Type: Annual " "Record Date: JUN 28, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director David L. Calhoun For For Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director William A. Hawkins For For Management 1.5 Elect Director Shirley A. Jackson For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jean-Pierre Rosso For For Management 1.11 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management "MICRON TECHNOLOGY, INC. " Ticker: MU Security ID: 595112103 "Meeting Date: DEC 16, 2010 Meeting Type: Annual " "Record Date: OCT 18, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven R. Appleton For For Management 2 Elect Director Teruaki Aoki For For Management 3 Elect Director James W. Bagley For For Management 4 Elect Director Robert L. Bailey For For Management 5 Elect Director Mercedes Johnson For For Management 6 Elect Director Lawrence N. Mondry For For Management 7 Elect Director Robert E. Switz For For Management 8 Amend Omnibus Stock Plan For Against Management 9 Ratify Auditors For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 "Meeting Date: NOV 16, 2010 Meeting Type: Annual " "Record Date: SEP 03, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 "Meeting Date: APR 19, 2011 Meeting Type: Annual " "Record Date: FEB 25, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert R. Glauber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Require Independent Board Chairman Against Against Shareholder 6 Elect Director Jorge A. Bermudez For For Management "NETFLIX, INC. " Ticker: NFLX Security ID: 64110L106 "Meeting Date: JUN 03, 2011 Meeting Type: Annual " "Record Date: APR 05, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Reed Hastings For For Management 1.2 Elect Director Jay C. Hoag For For Management 1.3 Elect Director A. George (Skip) Battle For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Reduce Supermajority Vote Requirement Against For Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 "Meeting Date: MAY 06, 2011 Meeting Type: Annual " "Record Date: MAR 15, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For For Management 2 Elect Director Howard I. Atkins For For Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For For Management 5 Elect Director John E. Feick For For Management 6 Elect Director Margaret M. Foran For For Management 7 Elect Director Carlos M. Gutierrez For For Management 8 Elect Director Ray R. Irani For For Management 9 Elect Director Avedick B. Poladian For For Management 10 Elect Director Rodolfo Segovia For For Management 11 Elect Director Aziz D. Syriani For For Management 12 Elect Director Rosemary Tomich For For Management 13 Elect Director Walter L. Weisman For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency None One Year Management 17 Review Political Expenditures and Against Against Shareholder Processes 18 Request Director Nominee with Against Against Shareholder Environmental Qualifications "OCEANEERING INTERNATIONAL, INC. " Ticker: OII Security ID: 675232102 "Meeting Date: MAY 06, 2011 Meeting Type: Annual " "Record Date: MAR 18, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. Jay Collins For For Management 1.2 Elect Director D. Michael Hughes For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 "Meeting Date: OCT 06, 2010 Meeting Type: Annual " "Record Date: AUG 09, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Establish Board Committee on Against Against Shareholder Sustainability 6 Require a Majority Vote for the Against Against Shareholder Election of Directors 7 Stock Retention/Holding Period Against Against Shareholder PACCAR INC Ticker: PCAR Security ID: 693718108 "Meeting Date: APR 20, 2011 Meeting Type: Annual " "Record Date: FEB 23, 2011 " # Proposal Mgt Rec Vote Cast Sponsor "1.1 Elect Director John M. Fluke, Jr. For For Management " 1.2 Elect Director Kirk S. Hachigian For For Management 1.3 Elect Director Stephen F. Page For For Management 1.4 Elect Director Thomas E. Plimpton For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Amend Omnibus Stock Plan For Against Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Require a Majority Vote for the Against Against Shareholder Election of Directors PALL CORPORATION Ticker: PLL Security ID: 696429307 "Meeting Date: DEC 15, 2010 Meeting Type: Annual " "Record Date: OCT 26, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amy E. Alving For For Management 1.2 Elect Director Daniel J. Carroll For For Management 1.3 Elect Director Robert B. Coutts For For Management 1.4 Elect Director Cheryl W. Grise For For Management 1.5 Elect Director Ronald L. Hoffman For For Management 1.6 Elect Director Eric Krasnoff For For Management 1.7 Elect Director Dennis N. Longstreet For For Management "1.8 Elect Director Edwin W. Martin, Jr. For For Management " 1.9 Elect Director Katharine L. Plourde For For Management 1.10 Elect Director Edward L. Snyder For For Management 1.11 Elect Director Edward Travaglianti For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws to to Facilitate Use of For For Management " ""Notice and Access"" Option to Deliver " Proxy Materials via the Internet 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Amend Management Stock Purchase Plan For Against Management PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 "Meeting Date: MAY 19, 2011 Meeting Type: Annual " "Record Date: APR 05, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. Shaich For For Management 1.2 Elect Director Fred K. Foulkes For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Increase Authorized Common Stock For For Management 5 Ratify Auditors For For Management PEABODY ENERGY CORPORATION Ticker: BTU Security ID: 704549104 "Meeting Date: MAY 03, 2011 Meeting Type: Annual " "Record Date: MAR 11, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director William A. Coley For For Management 1.3 Elect Director William E. James For For Management 1.4 Elect Director Robert B. Karn III For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Henry E. Lentz For For Management 1.7 Elect Director Robert A. Malone For For Management 1.8 Elect Director William C. Rusnack For For Management 1.9 Elect Director John F. Turner For For Management 1.10 Elect Director Sandra A. Van Trease For For Management 1.11 Elect Director Alan H. Washkowitz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Two Years Two Years Management 5 Approve Omnibus Stock Plan For Against Management "PEPSICO, INC. " Ticker: PEP Security ID: 713448108 "Meeting Date: MAY 04, 2011 Meeting Type: Annual " "Record Date: MAR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D. Vasella For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 15 Ratify Auditors For For Management 16 Adopt Majority Voting for Uncontested For For Management Election of Directors 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Report on Political Contributions Against Against Shareholder PERRIGO COMPANY Ticker: PRGO Security ID: 714290103 "Meeting Date: OCT 27, 2010 Meeting Type: Annual " "Record Date: SEP 03, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Laurie Brlas For For Management 1.2 Elect Director Michael J. Jandernoa For Withhold Management 1.3 Elect Director Joseph C. Papa For For Management 2 Ratify Auditors For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 "Meeting Date: MAY 11, 2011 Meeting Type: Annual " "Record Date: MAR 15, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 15 Require Independent Board Chairman Against Against Shareholder PIONEER NATURAL RESOURCES COMPANY Ticker: PXD Security ID: 723787107 "Meeting Date: MAY 17, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edison C. Buchanan For For Management 1.2 Elect Director R. Hartwell Gardner For For Management 1.3 Elect Director Jim A. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require a Majority Vote for the Against Against Shareholder Election of Directors 6 Declassify the Board of Directors Against For Shareholder POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 "Meeting Date: APR 28, 2011 Meeting Type: Annual " "Record Date: FEB 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Gary E. Hendrickson For For Management 1.2 Director John R. Menard For For Management 1.3 Director R.M. Schreck For For Management 1.4 Director William Grant Van Dyke For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three Three Years Management Years POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 "Meeting Date: MAY 12, 2011 Meeting Type: Annual/Special " "Record Date: MAR 16, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. M. Burley For For Management 1.2 Elect Director W. J. Doyle For For Management 1.3 Elect Director J. W. Estey For For Management 1.4 Elect Director C. S. Hoffman For For Management 1.5 Elect Director D. J. Howe For For Management 1.6 Elect Director A. D. Laberge For For Management 1.7 Elect Director K. G. Martell For For Management 1.8 Elect Director J. J. McCaig For For Management 1.9 Elect Director M. Mogford For For Management 1.10 Elect Director P. J. Schoenhals For For Management 1.11 Elect Director E. R. Stromberg For For Management 1.12 Elect Director E. Viyella de Paliza For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve 2011 Performance Option Plan For Against Management 4 Advisory Vote on Executive Compensation For For Management Approach "PPG INDUSTRIES, INC. " Ticker: PPG Security ID: 693506107 "Meeting Date: APR 21, 2011 Meeting Type: Annual " "Record Date: FEB 18, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Hugh Grant For For Management 1.3 Elect Director Michele J. Hooper For For Management 1.4 Elect Director Robert Mehrabian For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management 7 Report on Community Environmental Against Against Shareholder Impact Disclosure Process PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 "Meeting Date: JUN 02, 2011 Meeting Type: Annual " "Record Date: APR 14, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management "1.3 Elect Director Howard W. Barker, Jr. For For Management " 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder "PRINCIPAL FINANCIAL GROUP, INC. " Ticker: PFG Security ID: 74251V102 "Meeting Date: MAY 17, 2011 Meeting Type: Annual " "Record Date: MAR 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Betsy J. Bernard For For Management 2 Elect Director Jocelyn Carter-Miller For For Management 3 Elect Director Gary E. Costley For Against Management 4 Elect Director Dennis H. Ferro For For Management 5 Declassify the Board of Directors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 8 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 "Meeting Date: MAR 08, 2011 Meeting Type: Annual " "Record Date: JAN 10, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Francisco Ros For For Management 1.12 Elect Director Brent Scowcroft For For Management 1.13 Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years 7 Require a Majority Vote for the Against Against Shareholder Election of Directors RAMBUS INC. Ticker: RMBS Security ID: 750917106 "Meeting Date: APR 28, 2011 Meeting Type: Annual " "Record Date: FEB 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Thomas Bentley For For Management "1.2 Elect Director P. Michael Farmwald, For For Management " Ph.D. 1.3 Elect Director Penelope A. Herscher For For Management 1.4 Elect Director David Shrigley For For Management 1.5 Elect Director Eric Stang For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management RAYONIER INC. Ticker: RYN Security ID: 754907103 "Meeting Date: MAY 19, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul G. Boynton For For Management 2 Elect Director Mark E. Gaumond For For Management 3 Elect Director David W. Oskin For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors Against For Shareholder "REINSURANCE GROUP OF AMERICA, INCORPORATED " Ticker: RGA Security ID: 759351604 "Meeting Date: MAY 18, 2011 Meeting Type: Annual " "Record Date: MAR 15, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Danahy For For Management 1.2 Elect Director Arnoud W.A. Boot For For Management 1.3 Elect Director J. Cliff Eason For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 "Meeting Date: JUL 13, 2010 Meeting Type: Annual " "Record Date: MAY 25, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James L. Balsillie as Director For For Management 1.2 Elect Mike Lazaridis as Director For For Management 1.3 Elect James Estill as Director For For Management 1.4 Elect David Kerr as Director For For Management 1.5 Elect Roger Martin as Director For For Management 1.6 Elect John Richardson as Director For For Management 1.7 Elect Barbara Stymiest as Director For For Management 1.8 Elect Antonio Viana-Baptista as For For Management Director 1.9 Elect John Wetmore as Director For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration "RIVERBED TECHNOLOGY, INC. " Ticker: RVBD Security ID: 768573107 "Meeting Date: JUN 01, 2011 Meeting Type: Annual " "Record Date: APR 11, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael R. Kourey For For Management 2 Elect Director Mark S. Lewis For For Management 3 Elect Director Steven McCanne For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three Three Years Management Years "ROSS STORES, INC. " Ticker: ROST Security ID: 778296103 "Meeting Date: MAY 18, 2011 Meeting Type: Annual " "Record Date: MAR 25, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George P. Orban For For Management 1.2 Elect Director Donald H. Seiler For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 6 Ratify Auditors For For Management SARA LEE CORPORATION Ticker: SLE Security ID: 803111103 "Meeting Date: OCT 28, 2010 Meeting Type: Annual " "Record Date: SEP 07, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christopher B. Begley For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Virgis W. Colbert For For Management 4 Elect Director James S. Crown For For Management 5 Elect Director Laurette T. Koellner For For Management 6 Elect Director Cornelis J.A. Van Lede For For Management 7 Elect Director Dr. John Mcadam For For Management 8 Elect Director Sir Ian Prosser For For Management 9 Elect Director Norman R. Sorensen For For Management 10 Elect Director Jeffrey W. Ubben For For Management 11 Elect Director Jonathan P. Ward For For Management 12 Ratify Auditors For For Management SAUER-DANFOSS INC. Ticker: SHS Security ID: 804137107 "Meeting Date: JUN 17, 2011 Meeting Type: Annual " "Record Date: APR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niels B. Christiansen For Withhold Management 1.2 Elect Director Jorgen M. Clausen For For Management 1.3 Elect Director Kim Fausing For Withhold Management 1.4 Elect Director Richard J. Freeland For For Management 1.5 Elect Director Per Have For Withhold Management "1.6 Elect Director William E. Hoover, Jr. For For Management " 1.7 Elect Director Johannes F. Kirchhoff For For Management 1.8 Elect Director Sven Ruder For Withhold Management 1.9 Elect Director Anders Stahlschmidt For Withhold Management 1.10 Elect Director Steven H. Wood For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 "Meeting Date: APR 06, 2011 Meeting Type: Annual " "Record Date: FEB 16, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe Camus For Did Not Vote Management 1.2 Elect Director Peter L.S. Currie For Did Not Vote Management 1.3 Elect Director Andrew Gould For Did Not Vote Management 1.4 Elect Director Tony Isaac For Did Not Vote Management 1.5 Elect Director K. Vaman Kamath For Did Not Vote Management 1.6 Elect Director Nikolay Kudryavtsev For Did Not Vote Management 1.7 Elect Director Adrian Lajous For Did Not Vote Management 1.8 Elect Director Michael E. Marks For Did Not Vote Management 1.9 Elect Director Elizabeth Moler For Did Not Vote Management 1.10 Elect Director Leo Rafael Reif For Did Not Vote Management 1.11 Elect Director Tore I. Sandvold For Did Not Vote Management 1.12 Elect Director Henri Seydoux For Did Not Vote Management 1.13 Elect Director Paal Kibsgaard For Did Not Vote Management 1.14 Elect Director Lubna S. Olayan For Did Not Vote Management 2 Advisory Vote to Ratify Named Executive For Did Not Vote Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Two Years Did Not Vote Management 4 Increase Authorized Common Stock For Did Not Vote Management 5 Adopt Plurality Voting for Contested For Did Not Vote Management Election of Directors 6 Adopt and Approve Financials and For Did Not Vote Management Dividends 7 Ratify PricewaterhouseCoopers LLP as For Did Not Vote Management Auditors SIGMA-ALDRICH CORPORATION Ticker: SIAL Security ID: 826552101 "Meeting Date: MAY 03, 2011 Meeting Type: Annual " "Record Date: MAR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rebecca M. Bergman For For Management 2 Elect Director George M. Church For For Management 3 Elect Director David R. Harvey For For Management 4 Elect Director W. Lee McCollum For For Management 5 Elect Director Avi M. Nash For For Management 6 Elect Director Steven M. Paul For For Management 7 Elect Director J. Pedro Reinhard For For Management 8 Elect Director Rakesh Sachdev For For Management 9 Elect Director D. Dean Spatz For For Management 10 Elect Director Barrett A. Toan For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Ratify Auditors For For Management 13 Reduce Supermajority Vote Requirement For For Management 14 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three Three Years Management Years "SIRONA DENTAL SYSTEMS, INC " Ticker: SIRO Security ID: 82966C103 "Meeting Date: FEB 23, 2011 Meeting Type: Annual " "Record Date: DEC 27, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William K. Hood For For Management 1.2 Elect Director Thomas Jetter For For Management "1.3 Elect Director Harry M. Jansen Kraemer, For For Management " Jr. 1.4 Elect Director Jeffrey T. Slovin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 "Meeting Date: MAR 23, 2011 Meeting Type: Annual " "Record Date: JAN 13, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard Schultz For For Management 2 Elect Director William W. Bradley For For Management 3 Elect Director Mellody Hobson For For Management 4 Elect Director Kevin R. Johnson For For Management 5 Elect Director Olden Lee For For Management 6 Elect Director Sheryl Sandberg For For Management "7 Elect Director James G. Shennan, Jr. For For Management " 8 Elect Director Javier G. Teruel For For Management "9 Elect Director Myron E. Ullman, III For For Management " 10 Elect Director Craig E. Weatherup For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Amend Omnibus Stock Plan For Against Management 14 Amend Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers STERIS CORPORATION Ticker: STE Security ID: 859152100 "Meeting Date: JUL 29, 2010 Meeting Type: Annual " "Record Date: JUN 01, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Jacqueline B. Kosecoff For For Management 1.4 Elect Director David B. Lewis For For Management 1.5 Elect Director Kevin M. McMullen For For Management "1.6 Elect Director Walter M Rosebrough, Jr. For For Management " 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Ratify Auditors For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 "Meeting Date: SEP 20, 2010 Meeting Type: Annual " "Record Date: JUL 26, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen M. Bennett For For Management 2 Elect Director Michael A. Brown For For Management "3 Elect Director William T. Coleman, III For For Management " 4 Elect Director Frank E. Dangeard For For Management 5 Elect Director Geraldine B. Laybourne For For Management 6 Elect Director David L. Mahoney For For Management 7 Elect Director Robert S. Miller For For Management 8 Elect Director Enrique Salem For For Management 9 Elect Director Daniel H. Schulman For For Management 10 Elect Director John W. Thompson For For Management 11 Elect Director V. Paul Unruh For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Amend Qualified Employee Stock Purchase For For Management Plan "T. ROWE PRICE GROUP, INC. " Ticker: TROW Security ID: 74144T108 "Meeting Date: APR 14, 2011 Meeting Type: Annual " "Record Date: FEB 11, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management "3 Elect Director J. Alfred Broaddus, Jr. For For Management " "4 Elect Director Donald B. Hebb, Jr. For For Management " 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Robert F. MacLellan For For Management 7 Elect Director Brian C. Rogers For For Management 8 Elect Director Alfred Sommer For For Management 9 Elect Director Dwight S. Taylor For For Management 10 Elect Director Anne Marie Whittemore For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management TEMPUR-PEDIC INTERNATIONAL INC. Ticker: TPX Security ID: 88023U101 "Meeting Date: APR 26, 2011 Meeting Type: Annual " "Record Date: MAR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Evelyn S. Dilsaver For For Management 2 Elect Director Frank Doyle For For Management 3 Elect Director John A. Heil For For Management 4 Elect Director Peter K. Hoffman For For Management 5 Elect Director Paul Judge For For Management 6 Elect Director Nancy F. Koehn For For Management 7 Elect Director Christopher A. Masto For For Management 8 Elect Director P. Andrews Mclane For For Management 9 Elect Director Mark Sarvary For For Management "10 Elect Director Robert B. Trussell, Jr. For For Management " 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management "TERADYNE, INC. " Ticker: TER Security ID: 880770102 "Meeting Date: MAY 24, 2011 Meeting Type: Annual " "Record Date: APR 01, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Bagley For For Management 2 Elect Director Michael A. Bradley For For Management 3 Elect Director Albert Carnesale For For Management 4 Elect Director Daniel W. Christman For For Management 5 Elect Director Edwin J. Gillis For For Management 6 Elect Director Timothy E. Guertin For For Management 7 Elect Director Paul J. Tufano For For Management 8 Elect Director Roy A. Vallee For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 11 Amend Omnibus Stock Plan For Against Management 12 Ratify Auditors For For Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 "Meeting Date: MAY 02, 2011 Meeting Type: Annual " "Record Date: MAR 03, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Bryson For For Management 2 Elect Director David L. Calhoun For For Management "3 Elect Director Arthur D. Collins, Jr. For For Management " 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Kenneth M. Duberstein For For Management "6 Elect Director Edmund P. Giambastiani, For For Management " Jr. 7 Elect Director Edward M. Liddy For For Management 8 Elect Director John F. McDonnell For For Management "9 Elect Director W. James McNerney, Jr. For For Management " 10 Elect Director Susan C. Schwab For For Management 11 Elect Director Ronald A. Williams For For Management 12 Elect Director Mike S. Zafirovski For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 15 Ratify Auditors For For Management 16 Implement Third-Party Supply Chain Against Against Shareholder Monitoring 17 Report on Political Contributions Against For Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Require Independent Board Chairman Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 "Meeting Date: APR 27, 2011 Meeting Type: Annual " "Record Date: FEB 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Barry Diller For For Management 5 Elect Director Evan G. Greenberg For For Management 6 Elect Director Alexis M. Herman For For Management 7 Elect Director Muhtar Kent For For Management 8 Elect Director Donald R. Keough For For Management 9 Elect Director Maria Elena Lagomasino For For Management 10 Elect Director Donald F. McHenry For For Management 11 Elect Director Sam Nunn For For Management 12 Elect Director James D. Robinson III For For Management 13 Elect Director Peter V. Ueberroth For For Management 14 Elect Director Jacob Wallenberg For For Management 15 Elect Director James B. Williams For For Management 16 Ratify Auditors For For Management 17 Amend Executive Incentive Bonus Plan For For Management 18 Amend Restricted Stock Plan For Against Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Advisory Vote on Say on Pay Frequency One Year One Year Management 21 Publish Report on Chemical Bisphenol-A Against Against Shareholder (BPA) "THE COOPER COMPANIES, INC. " Ticker: COO Security ID: 216648402 "Meeting Date: MAR 16, 2011 Meeting Type: Annual " "Record Date: JAN 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Thomas Bender For For Management 2 Elect Director Michael H. Kalkstein For For Management 3 Elect Director Jody S. Lindell For For Management 4 Elect Director Donald Press For For Management 5 Elect Director Steven Rosenberg For For Management 6 Elect Director Allan E. Rubenstein For For Management 7 Elect Director Robert S. Weiss For For Management 8 Elect Director Stanley Zinberg For For Management 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For Against Management 11 Amend Non-Employee Director Omnibus For For Management Stock Plan 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 "Meeting Date: NOV 09, 2010 Meeting Type: Annual " "Record Date: SEP 15, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aerin Lauder For For Management 1.2 Elect Director William P. Lauder For Withhold Management 1.3 Elect Director Lynn Forester de For For Management Rothschild 1.4 Elect Director Richard D. Parsons For For Management 1.5 Elect Director Richard F. Zannino For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 "Meeting Date: APR 28, 2011 Meeting Type: Annual " "Record Date: FEB 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director P.M. Arway For For Management 1.2 Elect Director R.F. Cavanaugh For For Management 1.3 Elect Director C.A. Davis For For Management 1.4 Elect Director J.M. Mead For For Management 1.5 Elect Director J.E. Nevels For For Management 1.6 Elect Director A.J. Palmer For For Management 1.7 Elect Director T.J. Ridge For For Management 1.8 Elect Director D.L. Shedlarz For For Management 1.9 Elect Director D.J. West For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For Against Management "THE HOME DEPOT, INC. " Ticker: HD Security ID: 437076102 "Meeting Date: JUN 02, 2011 Meeting Type: Annual " "Record Date: APR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Act by Written Consent For Against Management 15 Restore or Provide for Cumulative Against For Shareholder Voting 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Prepare Employment Diversity Report Against Against Shareholder 18 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote "THE MCGRAW-HILL COMPANIES, INC. " Ticker: MHP Security ID: 580645109 "Meeting Date: APR 27, 2011 Meeting Type: Annual " "Record Date: MAR 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pedro Aspe For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director Douglas N. Daft For For Management 4 Elect Director William D. Green For For Management 5 Elect Director Linda Koch Lorimer For For Management 6 Elect Director Harold McGraw III For For Management 7 Elect Director Robert P. McGraw For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Michael Rake For For Management "10 Elect Director Edward B. Rust, Jr. For For Management " 11 Elect Director Kurt L. Schmoke For For Management 12 Elect Director Sidney Taurel For For Management 13 Provide Right to Call Special Meeting For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Ratify Auditors For For Management 17 Provide Right to Act by Written Consent Against For Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 "Meeting Date: OCT 12, 2010 Meeting Type: Annual " "Record Date: AUG 13, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Rajat K. Gupta For For Management 5 Elect Director Robert A. Mcdonald For For Management "6 Elect Director W. James Mcnerney, Jr. For For Management " 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Mary A. Wilderotter For For Management 9 Elect Director Patricia A. Woertz For For Management 10 Elect Director Ernesto Zedillo For For Management 11 Ratify Auditors For For Management 12 Provide for Cumulative Voting Against For Shareholder THE SCOTTS MIRACLE-GRO COMPANY Ticker: SMG Security ID: 810186106 "Meeting Date: JAN 20, 2011 Meeting Type: Annual " "Record Date: NOV 24, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Hagedorn For For Management 1.2 Elect Director William G. Jurgensen For For Management 1.3 Elect Director Nancy G. Mistretta For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management "THE TJX COMPANIES, INC. " Ticker: TJX Security ID: 872540109 "Meeting Date: JUN 14, 2011 Meeting Type: Annual " "Record Date: APR 18, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director Bernard Cammarata For For Management 4 Elect Director David T. Ching For For Management 5 Elect Director Michael F. Hines For For Management 6 Elect Director Amy B. Lane For For Management 7 Elect Director Carol Meyrowitz For For Management 8 Elect Director John F. O'Brien For For Management 9 Elect Director Willow B. Shire For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management THE TORO COMPANY Ticker: TTC Security ID: 891092108 "Meeting Date: MAR 15, 2011 Meeting Type: Annual " "Record Date: JAN 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey M. Ettinger For For Management 1.2 Elect Director Katherine J. Harless For For Management 1.3 Elect Director Inge G. Thulin For For Management 1.4 Elect Director Michael J. Hoffman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years "THE WILLIAMS COMPANIES, INC. " Ticker: WMB Security ID: 969457100 "Meeting Date: MAY 19, 2011 Meeting Type: Annual " "Record Date: MAR 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan S. Armstrong For For Management 2 Elect Director Joseph R. Cleveland For For Management 3 Elect Director Juanita H. Hinshaw For For Management 4 Elect Director Frank T. MacInnis For For Management 5 Elect Director Janice D. Stoney For For Management 6 Elect Director Laura A. Sugg For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 "Meeting Date: MAY 19, 2011 Meeting Type: Annual " "Record Date: MAR 24, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carole Black For For Management 2 Elect Director Glenn A. Britt For For Management 3 Elect Director Thomas H. Castro For For Management 4 Elect Director David C. Chang For For Management "5 Elect Director James E. Copeland, Jr. For For Management " 6 Elect Director Peter R. Haje For For Management 7 Elect Director Donna A. James For For Management 8 Elect Director Don Logan For For Management "9 Elect Director N.J. Nicholas, Jr. For For Management " 10 Elect Director Wayne H. Pace For For Management 11 Elect Director Edward D. Shirley For For Management 12 Elect Director John E. Sununu For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management TRW AUTOMOTIVE HOLDINGS CORP. Ticker: TRW Security ID: 87264S106 "Meeting Date: MAY 18, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francois J. Castaing For For Management 1.2 Elect Director Michael R. Gambrell For For Management 1.3 Elect Director Paul H. O'neill For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years TUPPERWARE BRANDS CORPORATION Ticker: TUP Security ID: 899896104 "Meeting Date: MAY 11, 2011 Meeting Type: Annual " "Record Date: MAR 14, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Catherine A. Bertini For For Management 2 Elect Director Rita Bornstein For For Management "3 Elect Director Kriss Cloninger, III For For Management " 4 Elect Director E. V. Goings For For Management 5 Elect Director Clifford J. Grum For For Management 6 Elect Director Joe R. Lee For For Management 7 Elect Director Bob Marbut For For Management 8 Elect Director Angel R. Martinez For For Management 9 Elect Director Antonio Monteiro de For For Management Castro 10 Elect Director Robert J. Murray For For Management 11 Elect Director David R. Parker For For Management 12 Elect Director Joyce M. Roche For For Management 13 Elect Director J. Patrick Spainhour For For Management 14 Elect Director M. Anne Szostak For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency Three Three Years Management Years TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912P106 "Meeting Date: MAR 09, 2011 Meeting Type: Annual " "Record Date: FEB 17, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Pierre Brondeau as Director For For Management 2 Reelect Juergen Gromer as Director For For Management 3 Reelect Robert Hernandez as Director For For Management 4 Reelect Thomas Lynch as Director For For Management 5 Reelect Daniel Phelan as Director For For Management 6 Reelect Frederic Poses as Director For For Management 7 Reelect Lawrence Smith as Director For For Management 8 Reelect Paula Sneed as Director For For Management 9 Reelect David Steiner as Director For For Management 10 Reelect John Van Scoter as Director For For Management 11 Accept Annual Report for Fiscal For For Management 2009/2010 12 Accept Statutory Financial Statements For For Management for Fiscal 2010/2011 13 Accept Consolidated Financial For For Management Statements for Fiscal 2010/2011 14 Approve Discharge of Board and Senior For For Management Management 15 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2010/2011 16 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2010/2011 17 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2010/2011 18 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 19 Advisory Vote on Say on Pay Frequency None One Year Management 20 Approve Ordinary Cash Dividend For For Management 21 Change Company Name to TE Connectivity For For Management Ltd 22 Amend Articles to Renew Authorized For For Management Share Capital 23 Approve Reduction in Share Capital For For Management 24 Authorize Repurchase of up to USD 800 For Against Management million of Share Capital 25 Adjourn Meeting For Against Management "TYSON FOODS, INC. " Ticker: TSN Security ID: 902494103 "Meeting Date: FEB 04, 2011 Meeting Type: Annual " "Record Date: DEC 08, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don Tyson For For Management 1.2 Elect Director John Tyson For For Management 1.3 Elect Director Jim Kever For For Management 1.4 Elect Director Kevin M. McNamara For For Management 1.5 Elect Director Brad T. Sauer For For Management 1.6 Elect Director Robert Thurber For For Management 1.7 Elect Director Barbara A. Tyson For For Management 1.8 Elect Director Albert C. Zapanta For For Management 2 Ratify Auditors For For Management 3 Phase in Controlled-Atmosphere Killing Against Against Shareholder 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 "Meeting Date: MAY 05, 2011 Meeting Type: Annual " "Record Date: FEB 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor "1.1 Elect Director Andrew H. Card, Jr. For For Management " "1.2 Elect Director Erroll B. Davis, Jr. For For Management " 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Michael W. McConnell For For Management 1.9 Elect Director Thomas F. McLarty III For For Management 1.10 Elect Director Steven R. Rogel For For Management 1.11 Elect Director Jose H. Villarreal For For Management 1.12 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5a Reduce Supermajority Vote Requirement For For Management Relating to Preference Rights of Preferred Stock 5b Reduce Supermajority Vote Requirement For For Management Relating to Removal of Directors 5c Reduce Supermajority Vote Requirement For For Management Relating to Amendments to Authorized Capital Stock 6 Require Independent Board Chairman Against Against Shareholder "UNITED PARCEL SERVICE, INC. " Ticker: UPS Security ID: 911312106 "Meeting Date: MAY 05, 2011 Meeting Type: Annual " "Record Date: MAR 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Ann M. Livermore For For Management 8 Elect Director Rudy H.P. Markham For For Management "9 Elect Director Clark T. Randt, Jr. For For Management " 10 Elect Director John W. Thompson For For Management 11 Elect Director Carol B. Tome For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 14 Ratify Auditors For For Management 15 Other Business For Against Management UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 "Meeting Date: APR 13, 2011 Meeting Type: Annual " "Record Date: FEB 15, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier For For Management 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Charles R. Lee For For Management 8 Elect Director Richard D. McCormick For For Management 9 Elect Director Harold McGraw III For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director H. Patrick Swygert For For Management 12 Elect Director Andre Villeneuve For For Management 13 Elect Director Christine Todd Whitman For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency None One Year Management 18 Stock Retention/Holding Period Against Against Shareholder UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 "Meeting Date: JUN 29, 2011 Meeting Type: Annual " "Record Date: APR 30, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond Dwek For For Management 1.2 Elect Director Roger Jeffs For For Management 1.3 Elect Director Christopher Patusky For For Management 1.4 Elect Director Tommy Thompson For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management "VERIFONE SYSTEMS, INC. " Ticker: PAY Security ID: 92342Y109 "Meeting Date: JUN 29, 2011 Meeting Type: Annual " "Record Date: MAY 06, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For For Management 1.2 Elect Director Douglas G. Bergeron For For Management 1.3 Elect Director Leslie G. Denend For For Management 1.4 Elect Director Alex W. Hart For For Management 1.5 Elect Director Robert B. Henske For For Management 1.6 Elect Director Richard A. McGinn For For Management 1.7 Elect Director Eitan Raff For For Management 1.8 Elect Director Charles R. Rinehart For For Management 1.9 Elect Director Jeffrey E. Stiefler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management "VERISK ANALYTICS, INC. " Ticker: VRSK Security ID: 92345Y106 "Meeting Date: MAY 18, 2011 Meeting Type: Annual " "Record Date: MAR 21, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Coyne For For Management 1.2 Elect Director Christopher M. Foskett For For Management 1.3 Elect Director David B. Wright For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 "Meeting Date: MAY 05, 2011 Meeting Type: Annual " "Record Date: MAR 07, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Lowell C. Mcadam For For Management 5 Elect Director Sandra O. Moose For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Donald T. Nicolaisen For For Management "8 Elect Director Clarence Otis, Jr. For For Management " 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director Rodney E. Slater For For Management 12 Elect Director John W. Snow For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Disclose Prior Government Service Against Against Shareholder 17 Performance-Based Equity Awards Against For Shareholder 18 Restore or Provide for Cumulative Against For Shareholder Voting 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings VF CORPORATION Ticker: VFC Security ID: 918204108 "Meeting Date: APR 26, 2011 Meeting Type: Annual " "Record Date: MAR 02, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Juan Ernesto de Bedout For For Management 1.2 Elect Director Ursula O. Fairbairn For For Management 1.3 Elect Director Eric C Wiseman For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Two Years Two Years Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 "Meeting Date: JAN 27, 2011 Meeting Type: Annual " "Record Date: DEC 03, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3.1 Elect Director Gary P. Coughlan For For Management 3.2 Elect Director Mary B. Cranston For For Management 3.3 Elect Director Francisco Javier For For Management Fernandez-Carbajal 3.4 Elect Director Robert W. Matschullat For For Management 3.5 Elect Director Cathy E. Minehan For For Management 3.6 Elect Director Suzanne Nora Johnson For For Management 3.7 Elect Director David J. Pang For For Management 3.8 Elect Director Joseph W. Saunders For For Management 3.9 Elect Director William S. Shanahan For For Management 3.10 Elect Director John A. Swainson For For Management 4.1 Elect Director Suzanne Nora Johnson For For Management 4.2 Elect Director Joseph W. Saunders For For Management 4.3 Elect Director John A. Swainson For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Amend Executive Incentive Bonus Plan For For Management 8 Ratify Auditors For For Management "VISHAY INTERTECHNOLOGY, INC. " Ticker: VSH Security ID: 928298108 "Meeting Date: JUN 01, 2011 Meeting Type: Annual " "Record Date: APR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eliyahu Hurvitz For For Management 1.2 Elect Director Abraham Ludomirski For For Management 1.3 Elect Director Wayne M. Rogers For For Management 1.4 Elect Director Ronald Ruzic For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years "VMWARE, INC. " Ticker: VMW Security ID: 928563402 "Meeting Date: MAY 25, 2011 Meeting Type: Annual " "Record Date: MAR 31, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Renee J. James For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management "W&T OFFSHORE, INC. " Ticker: WTI Security ID: 92922P106 "Meeting Date: APR 26, 2011 Meeting Type: Annual " "Record Date: MAR 18, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia Boulet For For Management 1.2 Elect Director J.F. Freel For Withhold Management 1.3 Elect Director Samir G. Gibara For For Management 1.4 Elect Director Robert I. Israel For For Management 1.5 Elect Director Stuart B. Katz For For Management 1.6 Elect Director Tracy W. Krohn For Withhold Management "1.7 Elect Director S. James Nelson, Jr. For For Management " 1.8 Elect Director B. Frank Stanley For For Management 2 Increase Authorized Preferred Stock For Against Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Ratify Auditors For For Management "WAL-MART STORES, INC. " Ticker: WMT Security ID: 931142103 "Meeting Date: JUN 03, 2011 Meeting Type: Annual " "Record Date: APR 06, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management "4 Elect Director James I. Cash, Jr. For For Management " 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S Reinemund For For Management "10 Elect Director H. Lee Scott, Jr. For For Management " 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Advisory Vote on Say on Pay Frequency One Year One Year Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 22 Require Suppliers to Produce Against Against Shareholder Sustainability Reports 23 Report on Climate Change Business Risks Against Against Shareholder "WALTER ENERGY, INC. " Ticker: WLT Security ID: 93317Q105 "Meeting Date: APR 20, 2011 Meeting Type: Annual " "Record Date: MAR 02, 2011 " # Proposal Mgt Rec Vote Cast Sponsor "1.1 Elect Director Howard L. Clark, Jr. For For Management " 1.2 Elect Director Jerry W. Kolb For For Management 1.3 Elect Director Patrick A. Kriegshauser For For Management 1.4 Elect Director Joseph B. Leonard For For Management 1.5 Elect Director Bernard G. Rethore For For Management 1.6 Elect Director Michael T. Tokarz For For Management 1.7 Elect Director A.J. Wagner For For Management 1.8 Elect Director David R. Beatty For For Management 1.9 Elect Director Keith Calder For For Management 1.10 Elect Director Graham Mascall For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management "WEIGHT WATCHERS INTERNATIONAL, INC. " Ticker: WTW Security ID: 948626106 "Meeting Date: MAY 10, 2011 Meeting Type: Annual " "Record Date: MAR 29, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond Debbane For Withhold Management 1.2 Elect Director John F. Bard For For Management 1.3 Elect Director Jonas M. Fajgenbaum For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 "Meeting Date: MAY 03, 2011 Meeting Type: Annual " "Record Date: MAR 04, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For For Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For For Management "5 Election Director Enrique Hernandez, For For Management " Jr. 6 Election Director Donald M. James For For Management 7 Election Director Mackey J. McDonald For For Management 8 Election Director Cynthia H. Milligan For For Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Philip J. Quigley For Against Management 11 Elect Director Judith M. Runstad For For Management 12 Elect Director Stephen W. Sanger For For Management 13 Elect Director John G. Stumpf For For Management 14 Elect Director an G. Swenson For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Ratify Auditors For For Management 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Provide for Cumulative Voting Against For Shareholder 20 Require Independent Board Chairman Against Against Shareholder 21 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 22 Require Audit Committee Review and Against For Shareholder " Report on Controls Related to Loans, " Foreclosure and Securitizations "WHOLE FOODS MARKET, INC. " Ticker: WFM Security ID: 966837106 "Meeting Date: FEB 28, 2011 Meeting Type: Annual " "Record Date: JAN 03, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid (Hass) Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For Withhold Management 1.8 Elect Director Morris (Mo) Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For Withhold Management 1.10 Elect Director Ralph Sorenson For For Management "1.11 Elect Director W. (Kip) Tindell, III For For Management " 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Two Years Two Years Management 5 Amend Articles/Bylaws/Charter Against Against Shareholder Removal of Directors 6 Require Independent Board Chairman Against Against Shareholder "WILLIAMS-SONOMA, INC. " Ticker: WSM Security ID: 969904101 "Meeting Date: MAY 25, 2011 Meeting Type: Annual " "Record Date: MAR 28, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Laura J. Alber For For Management 1.2 Elect Director Adrian D.P. Bellamy For For Management 1.3 Elect Director Patrick J. Connolly For For Management 1.4 Elect Director Adrian T. Dillon For For Management 1.5 Elect Director Anthony A. Greener For For Management 1.6 Elect Director Ted W. Hall For For Management 1.7 Elect Director Michael R. Lynch For For Management 1.8 Elect Director Sharon L McCollam For For Management 2 Change State of Incorporation [from For For Management California to Delaware] 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management "WYNN RESORTS, LIMITED " Ticker: WYNN Security ID: 983134107 "Meeting Date: MAY 17, 2011 Meeting Type: Annual " "Record Date: MAR 25, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell Goldsmith For For Management 1.2 Elect Director Robert J. Miller For For Management 1.3 Elect Director Kazuo Okada For Withhold Management 1.4 Elect Director Allan Zeman For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management 6 Require a Majority Vote for the Against Against Shareholder Election of Directors EQUITY GROWTH 3M COMPANY Ticker: MMM Security ID: 88579Y101 "Meeting Date: MAY 10, 2011 Meeting Type: Annual " "Record Date: MAR 11, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Report on Political Contributions Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 "Meeting Date: APR 29, 2011 Meeting Type: Annual " "Record Date: MAR 02, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director W. James Farrell For For Management 1.4 Elect Director H. Laurance Fuller For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott III For For Management 1.9 Elect Director Glenn F. Tilton For For Management 1.10 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Pharmaceutical Price Against Against Shareholder Restraint ACCENTURE PLC Ticker: CSA Security ID: G1151C101 "Meeting Date: FEB 03, 2011 Meeting Type: Annual " "Record Date: DEC 13, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Charles H. Giancarlo as a For For Management Director 3 Reelect Dennis F. Hightower as a For For Management Director 4 Reelect Blythe J. McGarvie as a For For Management Director 5 Reelect Mark Moody-Stuart as a Director For For Management 6 Reelect Pierre Nanterme as a Director For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 10 Authorize the Holding of the 2or For Management at a Location Outside Ireland 11 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 12 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 "Meeting Date: MAY 18, 2011 Meeting Type: Annual " "Record Date: MAR 30, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Evan G. Greenberg as Director For For Management 1.2 Elect Leo F. Mullin as Director For For Management 1.3 Elect Olivier Steimer as Director For For Management 1.4 Elect Michael P. Connors as Director For For Management "1.5 Elect Eugene B. Shanks, Jr as Director For For Management " 1.6 Elect John A. Krol as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 5.2 Ratify Ratify PricewaterhouseCoopers For For Management LLC as Independent Registered Public Accounting Firm as Auditors 5.3 Ratify BDO AG as Special Auditors For For Management 6 Approve Dividend Distribution from For For Management Legal Reserves 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency None One Year Management ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 "Meeting Date: AUG 02, 2010 Meeting Type: Annual " "Record Date: JUN 07, 2010 " # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jerry D. Gramaglia For For Management 2 Elect Director Clark M. Kokich For For Management 3 Elect Director Kevin M. Twomey For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management "ADVANCE AUTO PARTS, INC. " Ticker: AAP Security ID: 00751Y106 "Meeting Date: MAY 17, 2011 Meeting Type: Annual " "Record Date: MAR 23, 2011 " # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Frances X. Frei For For Management 1.5 Elect Director Darren R. Jackson For For Management 1.6 Elect Director William S. Oglesby For For Management 1.7 Elect Director J. Paul Raines For For Management 1.8 Elect Director Gilbert T. Ray For For Management 1.9 Elect Director Carlos A. Saladrigas For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management "ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD. " Ticker: AWH Security ID: G0219G203 "Meeting Date: NOV 18, 2010 Meeting Type: Court " "Record Date: OCT 12, 2010 " # Proposal Mgt Rec Vote Cast Sponsor A. Approve Scheme of Arrangement For For Management
